IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee




                         From the 220th District Court
                             Bosque County, Texas
                       Trial Court No. 06-11-14071 BCCR


                                    OPINION


      Christopher Jason Hall was convicted of Theft over $1,500 and less than $20,000

and sentenced to 10 years in prison and a $1,000 fine. See TEX. PENAL CODE ANN. §

31.03(e)(4)(A) (West 2011). The trial court’s judgment also required restitution in the

amount of $2,400.    The trial court suspended Hall’s sentence, but not the fine or

restitution, and placed Hall on community supervision for ten years. Seven years later,
Hall’s community supervision was revoked, and he was sentenced to 10 years in prison.

Because at the time of the revocation the State had no burden to prove how much of the

fine Hall had or had not paid, the trial court’s judgment is affirmed as modified.

BACKGROUND

        The trial court imposed a $1,000 fine when Hall was originally placed on

community supervision.        In its amended motion to revoke Hall’s community

supervision, the State alleged as one of its grounds for revocation that Hall had failed to

pay $160 of the fine originally imposed which, pursuant to the conditions of community

supervision, was due in monthly installments of $10.          At the revocation hearing,

however, the State abandoned the failure to pay the fine as a ground for revocation.

The trial court ultimately revoked Hall’s community supervision on other grounds

alleged by the State, sentenced Hall to the original sentence of ten years in prison, and

informed Hall that his “financial obligations are carried forward.” Hall does not assert

the trial court abused its discretion in revoking Hall’s community supervision on the

evidence the State presented on the other grounds alleged.

IMPOSITION OF FINE

        In his sole issue on appeal, Hall asserts that there is no evidence to support the

trial court’s imposition of a $780 fine. Specifically, Hall contends the State did not prove

how much of the fine originally imposed was still owed by Hall. Prior to the revocation

hearing, the State abandoned its claim that Hall failed to pay any part of the fine


Hall v. State                                                                         Page 2
previously ordered. Thus, whether or not Hall failed to pay any part of the fine was not

at issue at the revocation hearing, and the State was not required to present evidence on

this ground. See Conner v. State, 418 S.W.3d 742, 744 (Tex. App.—Houston [1st Dist.]

2013, no pet.) (State had no burden to prove defendant willfully failed to pay fees when

State abandoned failure to pay fees as ground of revocation); Francis v. State, No. 01-10-

00748-CR, 2011 Tex. App. LEXIS 8392 (Tex. App.—Houston [1st Dist.] Oct. 20, 2011, no

pet.) (not designated for publication) (abandoned condition of community supervision

not at issue at revocation hearing). The State cannot be faulted for failing to present

evidence on something it had no burden to prove.

MODIFICATION OF JUDGMENT

        We note that it is clear that the trial court intended to carry the original amount

of the financial obligations, including the fine and restitution, forward into the

judgment which revoked Hall’s community supervision. This is clear because of the

statement the trial court made on the record, “Your financial obligations are carried

forward.” Further, in the uniform judgment, see TEX. CODE CRIM. PROC. ANN. art. 42.01,

Sec. 4 (West 2006) (Office of Court Administration to promulgate uniform felony

judgments), the trial court responded, “NO,” to the question, “Is Original

Judgment/Sentence Reformed?” In the judgment, the trial court attempted to give Hall

credit for the amount he had already paid toward the fine. The proper way to avoid

reforming the judgment, however, is to impose the original amount of the fine.


Hall v. State                                                                        Page 3
Payments, if any, are an accounting function performed by the trial court clerk and

should not be reflected as “adjustments” to the fine imposed at the time of revocation.

See Brown v. State, 167 S.W.3d 646, 648 (Tex. App.—Dallas 2005, no pet.) (unprobated

fine properly included in the new judgment revoking probation entered following the

resentencing). But see Mercer v. State, No. 13-13-00150-CR, 2015 Tex. App. Lexis 6745, *9

(Tex. App.—Corpus Christi, July 2, 2015, no pet.) (not designated for publication)

(judgment modified to reflect balance of fine owed).

        We are authorized to reform the judgment to make it “speak the truth” of the

sentence imposed when we have the necessary data and information to do so. Asberry

v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Further, such authority

is not dependent upon the request of any party, nor does it turn on the question of

whether a party has or has not objected in the trial court. Id. at 529-530. See French v.

State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (adopting the reasoning in Asberry).

We may act sua sponte and may have the duty to do so. Id. at 530. Accordingly, we

reform the judgment to make it reflect the financial obligations imposed in the original

judgment and leave the credits, if any, to the payment history maintained by the district

clerk. See Brown, 167 S.W.3d at 648. But see Mercer, No. 13-13-00150-CR, 2015 Tex. App.

Lexis 6745 at *9.




Hall v. State                                                                       Page 4
CONCLUSION

        Hall’s sole issue is overruled. The trial court’s judgment is modified to reflect the

fine and restitution imposed in the original judgment and is affirmed as modified.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as modified
Opinion delivered and filed October 29, 2015
Publish
[CR25]




Hall v. State                                                                          Page 5